DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

Election/Restrictions
1.	A restriction requirement was mailed on29 September 2020.
Applicant elected with traverse Group II, claims 19-20 in the reply filed on 29 March 2021 .Applicant’s argument is persuasive and the restriction requirement is withdrawn.
Claims 1-21 as filed  on 18 December 2018 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s  specification are abbreviated herein “Spec.”

Spinach in the form of S. oleracea does not occur in the wild.   Hallavant & Ruas (2014) Veget Hist Archaeobot 23:153-65.

Claims 14 and 17 use the term "optionally." Because the limitation following the word "optionally" is only an optional part of the claimed invention, the limitation following the word fails to impart patentable weight to the claimed invention. Therefore, claims 14 and 17 have been interpreted as if any limitation(s) following the "optionally" is/are not present in the claims

Claims 13-14 are interpreted so that patentability is determined by the contained spinach plant and not by the container.  There is no other limitation in either claim that would distinguish the claimed container from any other prior art container.

The word “hybrid” is interpreted in view of its normal usage in the art as a cross between two inbreds.  


Specification
3.	The disclosure is objected to because of the following informalities.

Paragraph 0043 recites the limitation "P10" in line 2 rather than the "p10" used elsewhere.
Paragraph 0051, bridging from the 5th- and 4th-to-last lines, recites the limitation "agronomically hybrid spinach variety" while Applicant probably intended "agronomically elite hybrid spinach variety."

Beginning on page 19 and following paragraph 0083, Applicant lists over 20 “paragraphs” that are not, however, numbered as paragraphs according to the numbering format used in the specification.  

Appropriate correction is requested.

Claim Objections
4.	The claims as recited below are objected to because of the following informalities.

In view of the above interpretation, claims 13 and 14 have same scope.  Applicant is advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Claims 2-3 and 15 are objected to because they use the abbreviation “SEQ ID No.” instead of the abbreviation “SEQ ID NO:” required by the MPEP.

Claims 3 and 15 are objected to because they reference tables.  Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claims 12-13 are objected to because they refer to an embodiment of a previous claim using the indefinite pronoun “a” rather than “the” or “said.” 

Appropriate correction is requested.


35 USC § 112(b)-Based Claim Rejections 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5a.	Claims 1,2,3,4,7,15,19  (at least) refer to a or the p10 locus; and Pfs resistance is coupled to the p10 locus in claims 1, 6, and 17 (at least).  The claims are rejected for using an insufficiently defined functional limitation.  The claims are drawn to a spinach plant, or require a spinach plant, having the genetic information required to provide resistance to Pfs races.  Some claims additionally require the presence of various SEQ ID NOs.  The gene providing the resistance is described and enabled by being present in a deposit.
Although claim 1, for example, comprises the functional claim language "resistance to Peronospora farinosa f. sp. spinaciae races Pfs:1, Pfs:2, Pfs:3, Pfs:4, Pfs:5, Pfs:6, Pfs:7, Pfs:8, Pfs:9, Pfs:10, Pfs:11, Pfs:12, Pfs:13, Pfs:14, Pfs:15 and Pfs:16” and thus this language imposes a limit on the claim, the boundaries are unknown because a structure needed to accomplish the recited function is not taught.  The specification fails to set forth what genetic information is associated with the phenotype.  The teachings, or lack thereof, of Applicant's specification are discussed in greater detail in the rejections under 35 U.S.C. 112(a), infra.  
As pointed out, Applicant does not teach anything about the gene other than its chromosomal location and a handful of markers plus its claimed phenotype.  Applicant does not teach the sequence of the gene, in contrast to, e.g. Kock et al., WO2018/059651 A1, published 5 April 2018.  Thus the instant claim language imposes no limits as to the structure needed for the claimed function to be performed.  Claim 1, for example, is not necessarily limited to the gene or genes present in the deposited seeds because no structural information is required to identify the gene or genes, but could encompass any spinach plant with an unspecified gene or genes providing the same phenotype.  Such a plant might be available in a cross between a Lion plant and a Meerkat plant.  E.g., Spec., p. 25.  
Showing possession of plant by having deposited it does not clarify the structure of the gene or genes needed to provide the phenotype in plants obtained from seeds of the deposit.  Complicating determining the boundaries of these claims is the art's observation that resistance to Pfs races may arise from genes at the R gene locus and structures such as those taught by Kock et al. or by She et al. (2018) Theor Appl Genet 131:2529-41.
Applicant is reminded that while functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear. See e.g. "Enhancing Clarity By Ensuring That Claims are Definite Under 35 U.S.C. 112(b)," 20 May 2016 (available at https://www.uspto.gov/patent/laws-and-regulations/examinationpolicy/ examinationguidance-and-training-materials).  As a result, the metes and bounds of the claims are indefinite.

5b.	Claim 15 is additionally  rejected for several reasons.  First it recites a series of distances in centimorgans which is effectively a broad range or limitation together with a narrow range or limitation.  The claim associates the limitation “more in particular” with these distances.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961 ); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
The use of the word “defined” in the sixth line is also indefinite.  Applicant is entitled to be their own lexicographer.  It is indefinite as to what Applicant is defining because the sequences “speak” for themselves.  

5c.	Claim 12 is additionally rejected because it depends from itself.  It is interpreted as it depends from claim 11.

5d.	Claim 17 is additionally rejected because there are too many optional steps.  Furthermore, it is indefinite as to what “said resistance” in the last two words is being claimed.  Is it the resistance from the p10 locus or resistance from Pfs:1-16 from any source?

Therefore the metes and bounds of the above claims cannot be determined.
Dependent claims are included in this rejection because none provide limitations obviating the above rejections.


35 USC § 112(a) based Claim Rejections under the written description requirement 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims  1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to an agronomically elite spinach plant comprising a gene that confers resistance to various recited races of Pfs.  Applicant provides a deposit with the NCIMB under accession number 42554.  The deposit is not perfected relative to this application.
Dependent claim 2 locates the p10 locus relative to markers and SEQ ID NOs and is only rejected under the written description requirement because the deposit is not yet perfected.  Dependent claim 3 requires that the p10 locus is linked to SEQ ID NO:1 and/or SEQ ID NO:3.  Dependent claim 4 requires homozygosity.  Dependent claim 5 requires an inbred or hybrid.  Dependent claim 6 requires complete resistance to Pfs:1-16.  Dependent claim 7 is drawn to propagation material and claims 9 and 10 focus on a seed.  Dependent claim 8 is drawn to a cell.  Dependent claim 11 is drawn to a harvested leaf and claim 12 is drawn to a food product.  Dependent claims 13-14 are drawn to a container.  
Dependent claim 15 is drawn to a method for selecting a spinach plant with the p10 locus using various SEQ ID NOs.  Dependent claim 16 adds a phenotypic assay step.  Claim 18 produces a hybrid spinach seed by crossing plants where one or both have the p10 locus.  
Claim 18 is somewhat confusing because it does not require that the two parents are inbred lines.  This does not rise to the level of a rejection under 35 USC 112(b) but it expands the claimed genus.
Dependent claims 19-20 are drawn to genotyping the spinach plants of claim 1, or F1 or F2 plants by determining and comparing polymorphisms (claim 20 stores the results on a computer).  Since no polymorphisms are described except the SEQ ID NOs recited in the previous claims, this is effectively claiming a vast genus and is more of an invitation to perform experiments.
Claim 21 is only rejected under the written description requirement because the deposit is not perfected
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Applicant describes identification of the p1 0 locus in the deposited seeds which confers some degree of resistance to Pfs races but is not localized with the R-gene locus. Spec., para. 0022, para. 0028.  Applicant further identified flanking markers SO01770 and SO00979. Id., para. 0028.  Applicant also describes the associated SNPs SO00696 and SO0305 where SEQ ID NO:1 and SEQ ID NO:3 are associated with the p10 locus.  Applicant describes that in the Viroflay line, which lacks resistance to Pfs races, associated the SNPs are SEQ ID NO:2 and/or SEQ ID NO:4.  Id., para. 0030.
Applicant further describes that the p10 locus is homozygous in the deposited seeds. Id., para. 0032.  Applicant fails to describe the proximity of the SNPs to the claimed Pfs resistance-conferring p1o locus claimed, and admits that the markers can become unlinked from the claimed p1o locus.  Id., para. 0033.
Applicant describes the markers in greater detail.  Id., paras. 0064-88.
Applicant describes testing spinach plants comprising the p10 locus at, e.g. Table2, pp. 25-26 and paragraphs 0090 et seq.  Applicant also describes crossing the p10 locus into the Viroflay variety.  Example 2.
Applicant describes that the p10 locus, when homozygous, confers weak resistance to Pfs races 1-16. Table 2, taken with Example 1.  
Applicant otherwise fails to define the p10 locus, e.g., by genetic sequence.  Applicant describes that the p1o locus provides only weak resistance; Applicant provides a non-limiting definition of "weak resistance" in paragraph 0093, but fails to provide a precise definition that would be readily testable. Thus "weak resistance" arguably reads on a wide range of degrees-of-resistance which could arguably be provided a large number of genes at the so-called but undefined “p10” locus.  Further, based on the information available and the information provided by Applicant, the claimed pattern of resistance could be provided by other genes present in spinach plants at the p10 locus but not present in the deposited spinach seeds.
Claim 1, however, reads broadly on any gene present on chromosome 1 that confers some degree of resistance to Pfs races including Pfs16.  
Applicant fails to describe a representative number of species compared to the size of the claimed genus. One of ordinary skill in the art would not be able to envision the full extent of the genus claimed. Additionally, Applicant fails to characterize the genetic background responsible for the p10 locus' observed resistance to the Pfs races, i.e., the presence or absence of any structural elements related to the claimed trait.
Extensive research has been directed at Pfs resistance in spinach.  For example, 
the art teaches that the isolation of new Pfs resistance genes/ alleles is a matter of active concern.  Recent patent publications describe several genes providing resistance to Pfs races in spinach.  These include:(1) the RPF11 gene conferring resistance to Pfs races 7-14 (Dijkstra, US Patent Publication No. 2015/0082483 A1, claiming priority to 13 September 2013);(2) the RPF12 gene which apparently confers resistance to Pfs races 1-2 and 4-14 (Dijkstra, US Patent Publication No. 2016/0177330 A1, claiming priority to 13 September 2013);(3) the R6 gene conferring resistance to Pfs races 1-6, 9, and 11-14 (Den Braber, US Patent Publication No. 2013/0230635 A 1, claiming priority to 31 October 2011 ); and (4) the R15 gene conferring resistance to Pfs races 1-6, Pfs9, Pfs11-15 and UA1014 (Feltsma & Kock, US Patent No. 9,402,363 B1, claiming priority to 20 November 2015).
The art also describes that although resistance to Pfs races 1-2 in Spinacia species was initially thought to be controlled by a single dominant gene, it was later demonstrated to be controlled by two closely linked genes.  Irish et al. (2008) Phytopath 90(8):894-900, 894; & Correll et al. (2011) Eur J Plant Pathol 129:193-205, 196 (1st col.).
Furthermore, new races of Pfs are being identified at an increasing rate. Id., Fig. 3, p. 196.  For example, Correll et al. describes that Pfs:7 was first identified in about 2000.  Correll et al., Table 3. Therefore resistance to Pfs:7, for example, could not be tested before about 2000.  In another 2008 publication, Irish et al. provides extensive resistance tables testing through Pfs:10, which is described as a "new" race. Irish et al. (2007) Plant Dis 91 :1392-96, abstract. Thus, since Pfs:11-15 and isolate UA 1014 were unknown at the time of the Irish et al. publication, susceptibility could be not tested.
Similarly, Baerends, US 2009/0300786 A 1 (published 3 December 2009) describes the OMB66-1101 M spinach plant that is resistant to Pfs races 1-4, but the publication is silent with regard to resistance to other races.  Baerends, para. 0028. Additionally, Correll et al. teaches how new resistant lines are identified - by screening existing spinach accessions.  Correll et al., p. 196.
Other candidate Pfs resistance genes from spinach have been identified.  From Correll's lab, She et al. focused on three genes/ polypeptides Spo12784, Spo12903 and Spo12729 as candidates for the sought-after RPF gene.  She et al. (2018) Theor Appl Genet 131 :2529-41, 2538.  ALso Kock et al. describes numerous WOLF genes associated with Pfs resistance. Kock et al., WO2018/0604 7 4 A1, 05 April 2018.  None of the WOLF alleles described by Kock et al. in its Table 3 correspond to the instant resistance pattern.  Kock et al., p. 37.
She et al. and Kock et al. appear to disagree as to the gene providing resistance. She et al. may have identified one of WOLF alleles described by Kock et al. in the '905 WO Publication and designated it Spo12821, but decided against it being the sought-after RPF gene. She et al., p. 2535.
Thus one skilled in the art is provided no information with which to determine how Applicant's claimed spinach plant differs from another spinach plant expressing the claimed pattern of resistance to Pfs races from a locus on chromosome 1.
See also Vas-Gath Inc. v. Mahurkar, 19 USPQ2d 1111, 1115 (Fed. Cir., 1991), which holds that the purpose of the written description is to provide a warning to an
innocent purchaser, or other person using a [composition], of her/his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification. In this case, there is no way that a practitioner would be able to determine if any particular, e.g. agronomically elite spinach plant, displaying the claimed resistance from the chromosome 1 is infringing the instant claims, and therefore the public has not been put on notice with a sufficient description of the claimed invention.
The spinach plants described and claimed by Applicant by the deposit of representative seeds are insufficient to describe the claimed genus.  Applicant has also failed to provide written description in the specification with regard to the structural and functional characteristics necessary and sufficient for the claimed pattern of resistance.  Applicant has therefore not demonstrated possession of the genus as broadly as claimed to one of skill in the art at the time this application was filed.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.



7.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to require a gene encoding a polypeptide (or more than one) where the sequence of the gene(s) or polypeptide(s) are not provided.  Applicant attempts to satisfy the requirements of, e.g. 35 USC 112(a) by a deposit.  
Since the plant and gene in question is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may potentially be satisfied by a deposit.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.
The specification does not disclose a repeatable process to obtain the plant and thus it is not apparent if the plant is readily available to the public.  
(a)      If a deposit is accepted under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
(b)      If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05,  Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)	a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
(v)	the deposit will be replaced if it should ever become inviable.
In addition, the identifying information set forth in 37 CPR 1.809(d) should be added to the specification, if not already present. See 37 CPR 1.801 - 1.809 (MPEP 2401-2411.05) for additional explanation of these requirements.

Relative to the instant application, Applicant has deposited seeds (see e.g. page 5 of the instant specification).  
There is no evidence in the record that the requisite number of seeds, 625, was deposited.  There is also no evidence that the viability was tested or that the deposit was accepted under the terms of the Budapest Treaty.
Examiner also notes that, inter alia, a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent is required.  


8.	Claims 1-21 are additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the p10 locus in the deposited seeds, does not reasonably provide enablement for the genus of non-R genes conferring resistance as broadly as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The scope of the claims is set forth above in the rejection under the written description requirement and is incorporated by reference here.
In re Wands, 858 F2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
Applicant describes identification of the p1 0 locus in the deposited seeds which confers some degree of resistance to Pfs races but is not localized with the R-gene locus. Spec., para. 0022, para. 0028.  Applicant further identified flanking markers SO01770 and SO00979. Id., para. 0028.  Applicant also describes the associated SNPs SO00696 and SO0305 where SEQ ID NO:1 and SEQ ID NO:3 are associated with the p10 locus.  Applicant describes that in the Viroflay line, which lacks resistance to Pfs races, associated the SNPs are SEQ ID NO:2 and/or SEQ ID NO:4.  Id., para. 0030.
Applicant further describes that the p10 locus is homozygous in the deposited seeds. Id., para. 0032.  Applicant fails to describe the proximity of the SNPs to the claimed Pfs resistance-conferring p1o locus claimed, and admits that the markers can become unlinked from the claimed p1o locus.  Id., para. 0033.
Applicant describes the markers in greater detail.  Id., paras. 0064-88.

Applicant teaches testing spinach plants comprising the p10 locus at, e.g. Table2, pp. 25-26 and paragraphs 0090 et seq.  Applicant also teaches crossing the p10 locus into the Viroflay variety.  Example 2.
Applicant teaches that the p10 locus, when homozygous, confers weak resistance to Pfs races 1-16. Table 2, taken with Example 1.  
Applicant otherwise fails to define the p10 locus, e.g., by genetic sequence.  Applicant teaches that the p10 locus provides only weak resistance; Applicant provides a non-limiting definition of "weak resistance" in paragraph 0093, but fails to provide a precise definition that would be readily testable. Thus "weak resistance" arguably reads on a wide range of degrees-of-resistance which could arguably be provided a large number of genes at the so-called but undefined “p10” locus.  Further, based on the information available and the information provided by Applicant, the claimed pattern of resistance could be provided by other genes present in spinach plants at the p10 locus but not present in the deposited spinach seeds.
The p10 locus with its pattern of resistance to Pfs races is not taught by the prior art of record.  The specification does not teach where and how the p10 locus was identified or obtained. 
The teachings of the art is described above in the rejection under the written description requirement and is incorporated by reference here.
The question is, therefore, whether the specification by itself or in combination with the prior art enables one skilled in the art to make any member of the species of the claimed genus other than the deposited seeds.  
See, for example, MPEP 2164.06(a)(II), citing to Ex parte Jackson, 217 USPQ 804, 806 (Bd. App. 1982). The issue before the Board in Ex parte Jackson was:
The issue squarely raised by this rejection is whether or not a description of several newly discovered strains of bacteria having one particularly desirable metabolic property in terms of the conventionally measured culture characteristics and a number of metabolic and physiological properties would enable one of ordinary skill in the relevant art to independently discover additional strains having the same specific, desirable metabolic property, i.e., the production of a particular antibiotic.

To state the issue somewhat differently, it is whether a verbal description of a new species would enable one of ordinary skill in the relevant art to obtain strains of that species over and above the specific strains made available through deposit in one of the recognized culture depositories

Ex parte Jackson, 217 USPQ 804, 806 (Bd. App. 1982).  In the instant application, the issue is similar to the one before the Board in that Applicant has deposited seeds with unique characteristics - the p10 locus - but not taught how to identify other non-R genes conferring resistance to Pfs races 1-16.  In Ex parte Jackson, the Board held that the deposit, without a detailed explanation of how to obtain more species from nature, did not enable the generic claims.  Id., p. 808.  The board found that "the degree of experimentation involved in locating new [organisms] apart from deposited cultures is undue in light of the enablement requirement of 35 U.S.C. 112." Id.  The Jackson decision was considered and distinguished by the Federal Circuit in the Wands decision in view of the routine experimentation required to obtain hybridomas. In re Wands, pp. 1403-04.  Therefore, in view of the Ex Parte Jackson decision, the generic scope of claim 1, reading on the genus of all genes at the p1o locus on chromosome 1 that confer at least intermediate resistance to Pfs races 1-16, is not enabled.  Obtaining further species falling within the scope of the generic claim would require undue experimentation and is thus claim 1 is not enabled.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Claims 2 and 21 would not be rejected here if the deposit is perfected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,226,016 B2 (‘016 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
The ’016 Parent arose from the Application that is the parent of the instant application.  Claims 1-6 of the xxx Patent are drawn to selecting a spinach plant with the p10 locus.  Instant claim 15 inter alia is also drawn to selecting a spinach plant.  A plant obtained by such a selection is also obvious.


Conclusion
10.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663